Citation Nr: 1627219	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012. 

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder. 

3.  Entitlement to an effective date earlier than May 7, 2012, for the grant of total disability rating for compensation based on individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from February 1985 to September 1990.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims listed on the Title Page were remanded by the Board in April 2014.  

The claims for a rating in excess of 50 percent for depressive disorder and an effective date earlier than May 7, 2012, for the grant of TDIU were remanded by the Board for the completion of a statement of the case (SOC) pursuant to the directives of Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Following the completion of an SOC addressing these issues in December 2015, a timely substantive appeal was submitted later in that month; as such, these claims are now within the jurisdiction of the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015). 

The claims for a rating in excess of 50 percent for depressive disorder and an effective date earlier than May 7, 2012, for the grant of TDIU addressed in the REMAND portion of the decision below require additional development and processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period from November 24, 2009, to May 6, 2012, there was not evidence of at least one major seizure in a six month period; two major seizures in one year; or at least any average of five weekly minor seizures. 

2.  For the period beginning May 7, 2012, there was not an average of at least one major seizure in a four month period or an average of nine minor seizures per week. 


CONCLUSION OF LAW

The criteria for a rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012, are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, Part 4, including §§ 4.7, 4.124a, Diagnostic Code (DC) 8911 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Seizures are rated under the General Rating Formula for Major and Minor Epileptic Seizures.  A 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for an average of at least one major seizure in a four month period, or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, DC 8911.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, DC 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id.  at Note (2). 

In order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121.

Summarizing the pertinent procedural history and facts with the above criteria in mind, a December 2011 rating decision granted service connection for seizures and assigned an initial disability rating of 20 percent effective March 19, 2003.  This rating was increased to 40 percent effective from May 7, 2012, by a January 2013 rating decision.  

In an April 2014 decision issued in conjunction with the remand of that date, the Board determined that there was sufficient evidence of record for the period prior to November 24, 2009, to determine that the criteria for a rating in excess of 20 percent for seizures were not met for that period.  As such, the matters for consideration are whether a rating in excess of 20 percent for seizures may be granted for the period form November 24, 2009, to May 6, 2012, and whether a rating in excess of 40 percent from May 7, 2012, may be assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

Turning first to the period from November 24, 2009, to May 6, 2012, the Board notes initially that the January 2013 rating decision selected May 7, 2012, as the effective date of the increased 40 percent rating for seizures because a VA examination of the Veteran on that date showed the Veteran reporting that she had 2 or more minor seizures in the prior 6 months with a frequency of 5 to 8 per week;   one major seizure in the prior 2 years; and at least 1 major seizure in the past 6 months.  Such findings warrant a 40 percent rating under the criteria codified at DC 8911 set forth above.  Review of the clinical evidence prior to that time-to include VA outpatient treatment reports received subsequent to the remand dated prior to May 7, 2012-preponderates against a conclusion that there was 1 major seizure during a 6 month period, or 2 major seizures, or 5 to 8 minor seizures weekly, during a one year period.  As such, a rating in excess of 20 percent for the period from November 24, 2009, to May 6, 2012, cannot be assigned.  38 C.F.R. §§ 3.400, 4.124a, DC 8911.

As for an increased (60 percent) rating for the period beginning May 7, 2012, such a rating would require and average of at least one major seizure in a four month period, or 9 to 10 minor seizures weekly, during the preceding year.  In this regard, VA outpatient treatment reports obtained since the Board remand reflect continuing problems with seizures.  See e.g, December 3, 2015, VA neurologic clinic report noting that the Veteran ad last had a simple partial seizure one week prior and an assessment of "refractory seizures."  These reports reflect that treatment for the Veteran's seizures includes medication and a Vagus Nerve Stimulator (VNS), and that when her VNS stopped working, it worsened her seizure control.  Id. 

A March 2015 VA examination afforded the Veteran to assess the nature and frequency of the Veteran's seizures pursuant to the Board remand-which is document to have included a review of the complete clinical record-resulted in the assessment by the examiner that the Veteran had been diagnosed with partial seizures, of both simple and complex types, and that "per medical records," the frequency of such episodes were 5 to 8 episodes per week.  Given this summation of the record, which does not reflect an average of at least one major seizure in a four month period over a year, or at least 9 minor seizures weekly over a year, a rating in excess of 40 percent for the period beginning May 7, 2012, simply cannot be assigned.  38 C.F.R. § 4.124a, DC 8911.

The Board further finds that additional staged schedular ratings for the disability addressed above are not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.


In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that her lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that service connection has been granted for another disability (major depressive disorder), and that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to TDIU has been granted, and the matter of an earlier effective date for this benefit is the matter of the remand that follows this decision. 

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for seizures from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to ratings for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

ORDER

A rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012, is denied. 


REMAND

The Board finds that a remand of the claim for an increased rating for major depressive disorder is necessary in order to ensure that there is a complete record upon which to decide this claim to that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the resolution of this claim (to the extent it might be determined pursuant to the development requested herein that psychiatric impairment precluded employment prior to May 7, 2012) could potentially impact the adjudication of the claim for an earlier effective date for TDIU, the Board's consideration of this inextricably intertwined claim must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).
 
The Veteran was last afforded a VA examination to assess the severity of her major depressive disorder over four years ago in May 2012, and there is some indication in the record of worsening psychiatric problems since that time.  See e.g. February 3, 2015, VA mental health clinic report in which the Veteran described only an "average" mood," loss of energy, memory problems, and difficulty with multitasking.  This report also noted the Veteran averring that "things remain very hectic," and this and other VA mental health clinic reports reflect that the Veteran's psychiatric condition requires medication (sertraline).  Given the time that has elapsed since the Veteran was last afforded a VA examination to assess the severity of the service connected major depressive disorder and this indication in the record of possible worsening symptomatology in the interim, the undersigned finds that a VA psychiatric examination is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to assess the severity of the service connected major depressive disorder 

2.  After completion of the above, and any additional development deemed warranted, the AOJ should readjudicate the claims for a rating in excess of 50 percent for depressive disorder and an effective date earlier than May 7, 2012, for the grant of TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


